Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 1 of 26 PageID #:24
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 2 of 26 PageID #:25
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 3 of 26 PageID #:26
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 4 of 26 PageID #:27
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 5 of 26 PageID #:28
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 6 of 26 PageID #:29
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 7 of 26 PageID #:30
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 8 of 26 PageID #:31
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 9 of 26 PageID #:32
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 10 of 26 PageID #:33
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 11 of 26 PageID #:34
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 12 of 26 PageID #:35
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 13 of 26 PageID #:36
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 14 of 26 PageID #:37
    Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 15 of 26 PageID #:38




                                ATTACHMENT B

                        LIST OF ITEMS TO BE SEIZED

      Evidence and instrumentalities concerning violation of Title 18, United States

Code, Sections 231(a)(3) and 2101, as follows:

      1.     All items related to rioting or interfering with law enforcement duties.

      2.     All items related to explosives, incendiary devices and fireworks.

      3.     All items related to the location of the Subject Phones, Matthew

Rupert, or any individuals who traveled with Rupert beginning on May 28, 2020, and

continuing through May 31, 2020.

      4.     All items that would tend to identify the user of the Subject Phones.

      5.     All items related to communications with others pertaining to items 1

through 4 above.
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 16 of 26 PageID #:39
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 17 of 26 PageID #:40
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 18 of 26 PageID #:41
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 19 of 26 PageID #:42
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 20 of 26 PageID #:43
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 21 of 26 PageID #:44
Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 22 of 26 PageID #:45
    Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 23 of 26 PageID #:46



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION



                                       SEALED ORDER


In response to the Coronavirus COVID-19 public emergency, this Court has, by General Order
20-0012, extended deadlines in all civil and criminal cases by 21 days. To clarify the
application of this order to Miscellaneous cases, it is hereby ORDERED:

In all Miscellaneous cases, all deadlines, whether set by the court, or by the Rules of Criminal
Procedure or Local Rule, are hereby extended 21 days from the current deadline set. Any
further extension that may be entered by General Order will have the effect of extending dates
in Miscellaneous cases as well.

The Clerk is directed to docket this order in each Miscellaneous Case that is suppressed and
has a pending seal order with an expiration date.




                                             ENTER:




                                             _________________________________________
                                             REBECCA R. PALLMEYER
                                             United States District Judge


Dated at Chicago, Illinois this 23rd day of March, 2020
     Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 24 of 26 PageID #:47




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 In the Matter of the Search of:             UNDER SEAL

 Two cellular telephones, further            Case No.: 20 M 276
 described in Attachment A
                                             Chief Judge Rebecca R. Pallmeyer

                 GOVERNMENT’S MOTION TO UNSEAL
            SEARCH WARRANT, APPLICATION, AND AFFIDAVIT

       The United States of America, by and through its attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, hereby moves for the

entry of an order commanding the Clerk of the United States District Court for the

Northern District of Illinois to unseal the Search Warrant, Application, and Affidavit

issued in this matter on May 31, 2020.

       In support of its motion, the government states as follows:

       1.     On May 31, 2020, the government applied for a Search Warrant in this

matter, and submitted an Application and Affidavit in support. The Search Warrant

Affidavit details the facts supporting probable cause to believe that evidence and

instrumentalities concerning interference with any law enforcement officer lawfully

engaged in in the lawful performance of his official duties incident to and during the

commission of a civil disorder which in any way or degree obstructs, delays, or

adversely affects commerce, in violation of Title 18, United States Code, Section

231(a)(3); and travel in interstate commerce, or use of any facility of interstate

commerce, to organize, promote, encourage, participate in, or carry on a riot, in

violation of Title 18, United States Code, Section 2101.
     Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 25 of 26 PageID #:48




       2.     On that same date, this Court granted the government’s motion to seal

the Search Warrant, Application, and Affidavit for 180 days, until November 27, 2020.

       3.     On June 1, 2020, Matthew Rupert was charged by criminal complaint

in the District of Minnesota with violations of Title 18, United States Code, Sections

231(a)(3) and 2101 and Title 26, United States Code, Sections 5845(f), 5861(d), and

5871. R. 1.1 Defendant was arrested in the Northern District of Illinois pursuant to

the complaint on June 1, 2020.

       4.     In order to comply with the government’s obligations to produce

discovery pursuant to Rule 16 of the Federal Rule of Criminal Procedure, the

government respectfully requests that the Court enter an order commanding the

Clerk of the United States District Court for the Northern District of Illinois to unseal

the Search Warrant, Application, and Affidavit issued in this matter.

       WHEREFORE, the government respectfully requests that the Search

Warrant, Application, and Affidavit issued in this matter on May 31, 2020 be

unsealed.

                                                    Respectfully submitted,

                                                    JOHN R. LAUSCH
                                                    United States Attorney

                                            By:     /s/ Barry Jonas
                                                    BARRY JONAS
                                                    Assistant United States Attorney
                                                    219 South Dearborn Street, Suite 500
                                                    Chicago, Illinois 60604
Dated: June 1, 2020                                 (312) 886-8027


1Citation to the electronic record in the removal proceedings before this Court, United States v.
Matthew Rupert, 20 CR 254, are to “R.,” followed by the document number.


                                               2
    Case: 1:20-cr-00254 Document #: 6 Filed: 06/02/20 Page 26 of 26 PageID #:49




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 In the Matter of the Search of:             UNDER SEAL

 Two cellular telephones, further            Case No.: 20 M 276
 described in Attachment A
                                             Chief Judge Rebecca R. Pallmeyer

                                     ORDER

      The United States of America, by and through it attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, having moved this

Court for the entry of an order commanding the Clerk of the United States District

Court for the Northern District of Illinois to unseal the Search Warrant, Application,

and Affidavit issued in this matter on May 31, 2020;


      IT IS HEREBY ORDERED THAT the Clerk of the United States District Court

for the Northern District of Illinois shall unseal the Search Warrant, Application, and

Affidavit issued in this matter on May 31, 2020.


                                        ENTER:




                                        REBECCA R. PALLMEYER
                                        Chief Judge
                                        United States District Court
                                        Northern District of Illinois

Dated: June 1, 2020
